Deady, J.
At the September term for the year 1854, of the court below, judgment by default was rendered against the plaintiffs in error, for the sum of five hundred and thirty-five dollars.
The company now seek to reverse this judgment, because the return of the sheriff does not show that the summons was served upon them. The return of the sheriff is in these words: “ I hereby certify that I served the within writ by giving Collins C. Baker a certified copy of the same, with a copy of the complaint, this 15th day of July, 1854.” The Code provides, that “ if the action be against a corporation,” “ the summons shall be served by delivering a copy thereof, together with a copy of the complaint,” to the “president or other head of the corporation, secretary, cashier, or managing agent thereof.” Whether service has been made, or not, is a question of fact to be determined by the court, upon an inspection of the return of the officer. There can be no question that this return fails to show any connection between Collins C. Baker and the company.
Whether service upon him was notice to the company, by reason that he was their “president, secretary, cashier or managing agent,” the court cannot tell, and will not presume.
Judgment reversed.